Citation Nr: 1502393	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  14-05 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1946 to December 1947 and from January 1951 to February 1972.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the objective medical evidence of record demonstrates that his service-connected disabilities render him helpless in the performance of the activities of daily living or in protecting himself from the everyday hazards and dangers incident to his environment.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. §§ 3.350(b), 3.352(a) (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim for entitlement to SMC based on aid and attendance, because the claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2014).

Here, the Veteran has multiple service-connected disabilities: bilateral pes planus (50 percent), lumbar degenerative disc disease (40 percent), gastroesophageal reflux disease (GERD) (30 percent), right knee degenerative joint disease (30 percent), left knee degenerative joint disease (20 percent), tinnitus (10 percent), right lower extremity radiculopathy (10 percent), and right knee instability (10 percent).  The remaining disabilities of perforated right ear drum, tonsillectomy, varicocele, scar plantar lesion of the right foot, scar from plantar lesion on both feet, hearing loss, and hemorrhoids are currently rated as noncompensble.  Nevertheless, the overall combined disability rating is 100 percent.  See Rating Decision - Code Sheet, received October 30, 2014.

Under 38 U.S.C.A. § 1114(l), SMC is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for aid and attendance are based on the actual requirements of personal assistance from others.  In determining the need for regular aid and attendance, consideration will be given to the inability of the appellant to dress or undress himself, or to keep himself clean; frequent need of adjustment of any prosthetic which by reason of the disability cannot be done without aid; inability of the appellant to feed himself or herself; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from the hazards or dangers of his daily environment. Bedridden will be that condition which, through its essential character, actually requires that the claimant's spouse remain in bed.  38 C.F.R. § 3.352(a).

The appellant is not blind or nearly blind due to service-connected disability nor is he bedridden or a patient in a nursing home because of mental or physical incapacity.  Rather, he requires the aid and attendance of another person due to the incapacity caused by the service-connected disorders affecting his low back and lower extremities. 

It is not required that all the disabling conditions enumerated in § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance).  Moreover, it is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  However, the finding must be based on the actual requirement of personal assistance from others.

Based on the evidence, the Board will grant the claim.  Independent of disorders affecting the neck and upper extremities that also would require aid and attendance but are not considered for the purposes of this analysis, the evidence shows that the Veteran is in need of regular aid and attendance due to service-connected disabilities based on the findings of VA examinations for Aid and Attendance in March 2011, June 2011, and July 2012.  See CAPRI records received October 30, 2014, Medical Treatment Record - Government received June 9, 2011, and VA Examination received June 21, 2012.  

These records show the Veteran is unable to ambulate without assistive devices and assistance and he could not leave the premise without assistance from another.  He also needed assistance to transfer to use the bathroom.  Due to his disabilities he was at high risk for falling and if he fell he was unable to get up on his own.  The July 2012 examiner specifically noted that the Veteran had indeed fallen down 3 weeks earlier and that he had been unable to get up without assistance.  He was noted to have back and knee problems.  Disabilities that affected his ability to protect himself from the daily environment included hearing loss and decreased ability to transfer and ambulate in the home unless with assistance.  The physicians and social work who conducted the examinations in 2011 all certified that the Veteran required the daily personal health care service of a skilled provider without which he would require hospital, nursing home, or other institutional care.  Id.

Given the foregoing findings, the Board concludes that the probative evidence of record meets or more nearly approximates the criteria for a grant of aid and attendance.  At the very least, there is an approximate balance of evidence both for and against that claim.  Under such circumstances, all reasonable doubt is resolved in favor of the appellant.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  Accordingly, SMC is warranted due to the need for the regular aid and attendance of another person.


ORDER

The claim for special monthly compensation based on the need for regular aid and attendance is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


